Citation Nr: 1456796	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  11-28 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), status post myocardial infarction, including as due to herbicide exposure.

2.  Entitlement to special monthly pension to include aid and attendance and housebound benefits.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and a friend


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1970 to March 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the RO in Philadelphia, Pennsylvania, which denied special monthly pension benefits based on the need for regular aid and attendance of another person or housebound status.  This matter also came before the Board on an appeal from a June 2011 rating decision of the RO in Roanoke, Virginia, which denied service connection for CAD.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in Roanoke, Virginia, in November 2012 (Travel Board).  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  In a March 2012 letter, prior to the promulgation of a decision in the present appeal, the Veteran withdrew his appeal on the issue of entitlement to service connection for CAD, status post myocardial infarction, including as due to herbicide exposure.  The Veteran did not file a new notice of disagreement (NOD) during the one year appeal period from the June 21, 2011 issuance of the rating decision denying service connection for CAD, status post myocardial infarction, including as due to herbicide exposure.

2.  The Board does not have jurisdiction over the issue of service connection for CAD, status post myocardial infarction, including as due to herbicide exposure.

3.  The Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.

4.  The Veteran is not a patient in a nursing home because of mental or physical incapacity.

5.  The evidence of record does not show a factual need for aid and attendance.

6.  The Veteran is not substantially confined to his home or immediate premises.

7.  The Veteran does not have both a single disability rated as permanent and total and an additional disability or disabilities independently ratable at 60 percent or more.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for service connection for CAD, status post myocardial infarction, including as due to herbicide exposure.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204, 20.302 (2014).

2.  The criteria for special monthly pension benefits based on the need for aid and attendance and housebound status have not been met.  38 U.S.C.A. §§ 1502, 1513, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.23, 3.102, 3.342, 3.351, 3.352 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal for Service Connection for CAD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  In a March 2012 letter, prior to the promulgation of a decision in the present appeal, the Veteran withdrew his substantive appeal on the issue of entitlement to service connection for CAD, status post myocardial infarction, including as due to herbicide exposure.  

The Board notes that the Veteran and his representative attempted to revive the issue of service connection for CAD at the November 2012 Board hearing.  Specifically, the Veteran offered testimony as to why he was entitled to service connection; however, at the time of the hearing, the Board no longer had jurisdiction over the issue of service connection for CAD, status post myocardial infarction, including as due to herbicide exposure, because the NOD had been withdrawn and another NOD had not been entered during the one year period following the rating decision denial.

Pursuant to 38 C.F.R. § 20.204(c), withdrawal of an appeal will be deemed a withdrawal of the NOD as to all issues to which the withdrawal applies.  Such withdrawal does not preclude filing a new NOD and, after a statement of the case (SOC) is issued, a new substantive appeal as to any issue withdrawn, provided such filings would be timely if the withdrawal had never been filed.  In this case, the Veteran did not file a new NOD during the one year appeal period after the June 21, 2011 issuance of the rating decision denying service connection for CAD.  38 C.F.R. § 20.302.

As the Board heard argument on the issue of service connection for CAD at the November 2012 Board hearing, the Board has considered the application of the holding of the United States Court of Appeals for Veterans Claims (Court) in Percy v. Shinseki, 23 Vet. App 37 (2009) as it relates to the instant decision.  In Percy, the Court noted that, although Congress used "permissive language" in the statute for filing a substantive appeal (38 U.S.C.A. § 7105(d)(3)), the language used by Congress in enacting the statute for filing a NOD was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a NOD had not been filed, but not where a substantive appeal had not been filed.  Id. at 44, citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553 (enacting both NOD and Substantive Appeal requirements).  Indeed, the Court noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD: 'notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination' and '[i]f no notice of disagreement is filed . . . within the prescribed period, the action or determination shall become final.'"  See also Manlincon v. West, 12 Vet. App. 238, 240 (1999) (indicated that a NOD is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West, 11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [BVA] of jurisdiction"). 

In Percy, the appellant had filed a timely NOD but failed to file a substantive appeal as to all of the issues on appeal.  Percy, 23 Vet. App. at 38.  As the Court found the filing of a substantive appeal was permissive, the filing of the mandatory NOD allowed the Board to assume jurisdiction of the issues not included in the original substantive appeal.  Id. at 46-47.  The instant matter is distinguishable from Percy in that there is no jurisdiction-conferring NOD before the Board as to the issue of service connection for CAD.  As noted above, the Veteran's March 2012 letter served to withdraw the previously filed June 2011 NOD.  38 C.F.R. § 20.204(c).  As there is no evidence of record which can be construed as a new NOD to the denial of service connection for CAD filed within the one-year appellate period, there is no jurisdiction-conferring document in the record which would allow the Board to consider the issue of service connection for CAD.  38 C.F.R. § 20.302.

Further, the Board's hearing of testimony concerning service connection for CAD at the November 2012 Board hearing cannot be construed as a timely filed NOD.  Pursuant to the Court's decision in Beyrle v. Brown, 9 Vet. App. 24, 28 (1996), hearing testimony before the Board cannot be construed as a valid NOD because it is taken before the Board and not the RO.  Even if the Veteran's testimony at the Board hearing could be considered a valid NOD, the hearing was held in November 2012, which was outside the one-year appeals period.  38 C.F.R. § 20.302.    

As the Veteran has withdrawn the appeal regarding the issue of service connection for CAD, status post myocardial infarction, including as due to herbicide exposure, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for CAD, status post myocardial infarction, including as due to herbicide exposure, and the issue will be dismissed.

Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  In November 2008 and January 2010, VA issued the Veteran VCAA notices which informed of the evidence generally needed to support a claim for special monthly pension benefits to include aid and attendance and housebound benefits, what actions he needed to undertake, and how VA would assist in developing the claim.  The VCAA notices were issued to the Veteran prior to the March 2010 rating decision from which the instant appeal arises.  The special monthly pension issue was readjudicated in the September 2011 SOC and the September 2012 supplemental statement of the case (SSOC); therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded a VA aid and attendance and housebound examination in January 2010.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the January 2010 examination report reflects that the VA examiner did not review the claims file prior to the examination; however, the review of the claims file is not required for purposes of determining whether aid and attendance and/or housebound status is warranted, as the report reflects that necessary testing was conducted, all relevant questions were answered, the VA examiner relied upon an accurate history and complaints of disability obtained from the Veteran, and housebound status is a rating issue based on current assessment of specific functional impairments.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  

All relevant documentation has been secured and all relevant facts have been developed.  VA has received both VA and private medical documentation, including private medical examinations, concerning the issue on appeal.  There remains no question as to the substantial completeness of the appeal for special monthly pension to include aid and attendance and housebound benefits.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Special Monthly Pension

VA's governing laws and regulations direct that special monthly pension at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he or she requires the regular aid and attendance of another person.  38 U.S.C.A. 
§§ 1502(b), 1521; 38 C.F.R. § 3.351(a), (b). 

To establish a need for regular aid and attendance, a veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).

Bedridden is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The veteran must be unable to perform one of the enumerated disabling conditions, but his condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

A veteran receiving nonservice-connected pension may receive the housebound-rate of special monthly pension if he has a single disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. 
§ 4.17) and (1) has additional disability or disabilities independently ratable at 
60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  Permanently housebound means substantial confinement to the Veteran's home and immediate premises.  38 U.S.C.A. § 1521(e); 38 C.F.R. 
§ 3.351(d).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

In the instant case, the Veteran has not alleged blindness or near blindness.  The Veteran did not testify to such a condition at the November 2012 Board hearing.  The report from the January 2010 VA examination conveys that the Veteran did not have a best corrected vision of 5/200 or worse in both eyes.  VA subsequently received a private aid and attendance and housebound examination report in June 2010.  The report states that the Veteran is not legally blind.  A private evaluation dated November 2008 also reflected that the Veteran was not blind.

The record conveys that the Veteran is not currently residing in a nursing home.  The Veteran's testimony at the November 2012 Board hearing conveys that the Veteran lives in a rented home.  Private evaluations from November 2008 and June 2010 also note that the Veteran did not require nursing home care.

The evidence of record does not establish a factual need for regular aid and attendance as defined by 38 C.F.R. § 3.352(a).  The evidence also does not demonstrate that the Veteran is substantially confined to his home or immediate premises. 

In November 2008, VA received both a Medical Statement for Consideration of Aid and Attendance form and a Doctor Aid and Attendance/Housebound form signed by the same physician.  The forms reflect that the Veteran was able to walk unaided, was able to feed himself, was able to use the bathroom independently, was able to sit up, could travel, and could leave the home without assistance.  Further, the forms conveyed that the Veteran did not need assistance in bathing and tending to other hygiene needs, and he was not confined to bed.

In January 2010, the Veteran received a VA aid and attendance and housebound examination.  Under medical history it was noted that the Veteran was not permanently bedridden and that he could travel beyond his current domicile.  As part of his daily activities the Veteran would walk every day.  He could walk for about one-half of a block before needing a rest.  The Veteran was also able to care for nine puppies with the assistance of another person.  He was able to dress himself, although he would have to stop and rest often.

As to the Veteran's ability to protect himself from daily hazards and dangers, the report conveys that the Veteran would have dizziness spells that came weekly but less than daily, occasional imbalance affecting his ability to ambulate, mild occasional memory loss, and severe shortness of breath caused by exertion.  The VA examiner opined that the Veteran was able to perform all self-care skill functions.

As to limitations, the Veteran was able to walk without the assistance of another, he did not need aid for ambulation, and he was unrestricted in his ability to leave the home.  The VA examiner did note that the Veteran was unable to conduct activities requiring moderate exertion; however, he could perform some activities requiring mild exertion provided he rested frequently.  

VA also received a private Examination for Housebound Status or Permanent Need for Regular Aid and Attendance in June 2010.  The examination report reflects that the Veteran was able to feed himself and could prepare his own meals.  He did not need assistance bathing or tending to other hygiene needs.  It was noted that the Veteran required medication management; however, the examiner did not provide an explanation as to why or what extent.  There were no restrictions of the upper extremities, and while there were some lower extremity disabilities, the Veteran was able to propel.  Further, the examiner noted that there were no restrictions on the Veteran that would impact his ability to perform self-care, to ambulate, and/or to travel beyond the premises of the home.  The examiner also noted that the Veteran needed an aid such as a cane, brace, crutches, or another person for locomotion to be able to travel one block, but did not identify which form of aid is used by the Veteran.

In his NOD, the Veteran advanced that he leaves his home for medical appointments and to buy necessary items, and that he only leaves his home for pleasure on rare occasions.  He reported that he could walk short distances but must stop to rest.  In a subsequent March 2012 statement, the Veteran advanced that he needs others to drive him to the store and to the doctors.  He also reported that he could get around his yard on a riding lawn mower.  In a statement received in July 2012, the Veteran advanced that he rents his home from a nurse who makes sure that he takes his medications, has his meals fixed, and is keeping up with his medical appointments.  She also drives the Veteran to both the store and the doctor.

At the November 2012 hearing, the Veteran and his friend testified that the Veteran was able to dress, undress, and feed himself.  While he can take care of most personal hygiene matters, including using the restroom, he oftentimes needs assistance getting into and out of the bathtub due to dizziness.  He no longer drives as he worries about getting dizzy or passing out and causing an accident.  He is able to protect himself from harm around his house.  While the Veteran can walk to the car and be driven in public, he often just sits in the car after arriving at his destination.  The Veteran further testified that he is only able to walk 200 feet before having to stop due to tiredness and foot and hip pain.  When he goes into his yard, it is often for a very brief time.  He also testified that he has trouble breathing and can no longer use his riding lawnmower to trim his yard.

The Board has thoroughly considered the Veteran's statements and testimony; however, when considered with the medical evidence of record, the evidence as a whole does not show a factual need for aid and attendance.  The Veteran is not 

bedridden, he is able to dress, undress, and feed himself, and he is able to keep ordinarily clean and presentable.  While he often needs assistance getting into and out of the bathtub, the Board does not find this rises to the level of a need for aid and attendance on a regular basis.  The evidence does not reflect that the Veteran requires the adjustment of any special prosthetic or orthopedic appliances, and he does not have physical or mental incapacities requiring care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.   

Finally, the Veteran was granted a non-service-connected pension in a July 2006 rating decision.  The record reflects that, while the Veteran does have one disability rated 100 percent disabling for pension purposes (coronary artery disease, status post myocardial infarction), he does not have any other disability or disabilities independently ratable at 60 percent or more.  As such, the Veteran is not shown to have met the minimum schedular rating pursuant to 38 C.F.R. § 3.351(d)(2).  The Board notes that the Veteran has advanced on multiple occasions that he does meet the schedular rating; however, the evidence of record does not support this assertion.  Further, upon reviewing all the evidence of record, the Board finds that the Veteran is not substantially confined to his home or immediate premises.  Id. at (d)(1).  In particular, the Veteran is able to leave his home to go to the doctors and to the store, and to take walks.  None of the medical evidence of record received indicated that the Veteran was substantially confined to his home or immediate premises.

For the reasons stated above, the preponderance of the evidence is against a finding that the Veteran is entitled to special monthly pension to include aid and attendance 

or housebound benefits.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and a special monthly pension for aid and attendance or being housebound must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

The appeal for service connection for CAD, status post myocardial infarction, including as due to herbicide exposure, is dismissed.

Special monthly pension for aid and attendance or housebound status is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


